Per Curiam.

The returns to the certioraris, in these causes, show that the plaintiff below was nonsuited at the trial, but that no costs have been adjudged against him. The nonsuits were improperly granted, but this court cannot restore the party to the state he was in, when the non-suit took place; and thus it turns out, that the only object in prosecuting these certioraris, is to throw a bill of costs on the defendant. We think the judgment below incomplete, and incapable of reversal or affirmance, and therefore give no judgment.